Citation Nr: 0417970	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  97-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder, 
claimed as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from August 1945 to November 
1948.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO), which, 
in part, denied service connection for a kidney disorder, 
claimed as due to exposure to ionizing radiation.  An RO 
hearing was held in November 1997.  By an August 1999 
decision, the Board, in part, denied the kidney disorder 
service connection claim, as a not well-grounded claim.

Subsequently, appellant appealed that August 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of that appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et seq. (West 2002)) became law.  By a subsequent Order, the 
Court vacated said Board decision insofar as it had denied 
said kidney disorder service connection claim, and remanded 
that issue for readjudication pursuant to the Veterans Claims 
Assistance Act of 2000.  In August 2001, the Board remanded 
the kidney disorder service connection appellate issue to the 
RO for additional procedural development in accordance with 
the Veterans Claims Assistance Act of 2000.

By an August 2002 decision, the Board denied the kidney 
disorder service connection claim.  Subsequently, appellant 
appealed that August 2002 Board decision to the Court.  By a 
subsequent Order, the Court granted a Joint Motion to Remand, 
vacated said August 2002 Board decision, and remanded that 
issue for readjudication pursuant to the Veterans Claims 
Assistance Act of 2000 and associated judicial precedents.  
In December 2003, the Board remanded the kidney disorder 
service connection appellate issue to the RO for additional 
procedural development in accordance with the Veterans Claims 
Assistance Act of 2000 and associated judicial precedents.  

It appears from recent written statements that appellant 
wants to reopen a claim of entitlement to service connection 
for a respiratory disorder.  Historically, by an August 1999 
decision, the Board, in part, denied reopening of a claim for 
service connection for a respiratory disorder, claimed as due 
to ionizing radiation exposure; and appellant did not file a 
timely Notice of Disagreement with a subsequent October 2002 
rating decision, which denied reopening of that claim.  
Inasmuch as the Board does not currently have jurisdiction 
over any issue other than the kidney service connection claim 
and no inextricably intertwined issue has been raised, the 
Board construes the appellate issue as limited to that 
delineated on the title page of this decision, and will 
proceed accordingly.  Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDINGS OF FACT

1.  The VA has undertaken all reasonable efforts to assist 
appellant in obtaining information and evidence necessary to 
substantiate his claim.

2.  Appellant, while onboard a naval vessel, participated in 
nuclear weapons tests that were conducted during Operation 
CROSSROADS in 1946.

3.  A chronic kidney disorder was not present in service or 
proximate thereto, nor were renal calculi manifested to a 
compensable degree within the one-year, post-service 
presumptive period.  A history of a left kidney stone in the 
mid-1970's, more than two and a half decades after service, 
was initially medically noted in the early 1980's, when a 
left kidney stone was surgically removed from the left 
ureter.

4.  No competent evidence has been submitted indicating that 
appellant has a current kidney disorder related to service.


CONCLUSION OF LAW

The appellant does not have a chronic kidney disorder that 
was incurred in or aggravated by service, nor may renal 
calculi be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2003); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issue.  

The service medical records appear complete.  Although 
appellant has submitted private medical records indicating 
treatment for kidney stones in the early 1980's, he has not 
alleged any other specific kidney treatment prior or 
subsequent thereto.  Although in a December 1997 written 
statement, appellant asserted that doctors are reluctant to 
make formal statements on whether "certain health issues" 
are the result of radiation exposure because it was "risky" 
for them to make such statements.  This assertion was rather 
vague and general.  In any event, such assertion is 
immaterial, since if a current kidney disorder is not 
manifested, rendering an etiological opinion would logically 
serve no useful purpose.  Although pursuant to the Board's 
August 2001 and December 2003 remands, he was specifically 
informed that it was his obligation to identify any records 
to substantiate that he currently has a kidney disorder, and 
October 2001 and February 2004 RO letters were sent advising 
him of the Veterans Claims Assistance Act of 2000 and its 
applicability, none of the subsequent written statements from 
appellant or his representative have specified that any 
additional, relevant medical records exist on this point in 
controversy.  See Woods v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

There is no indication that other relevant medical records 
exist that would indicate that appellant currently has a 
kidney disorder.  Additionally, although appellant and his 
representative assert that the claim must be remanded for 
readjudication because according to recent information, 
radiation dose reconstruction estimates may have been 
underestimated, the Board deems this unnecessary because the 
instant claim is being denied on the basis that appellant 
does not currently have a kidney disorder, therefore 
rendering the estimated radiation dose he may have been 
exposed to immaterial.  Furthermore, obtaining medical 
opinion based on an unsubstantiated history provided by 
appellant of a post-service kidney mass excision, in the 
absence of any clinical evidence supporting that allegation 
or competent evidence of a current kidney disorder, could not 
prove beneficial and would merely delay justice 
unnecessarily.  Thus, there is no reasonable possibility that 
any additional assistance VA could provide to the claimant 
would substantiate the claim, since there is no competent lay 
or medical evidence of record indicating that a kidney 
disorder is currently manifested, as will be explained in 
detail below.  

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case (including December 2001 
and February 2004 Supplemental Statements of the Case), which 
set forth relevant clinical evidence, laws and regulations, 
and a detailed explanation of the rationale for the adverse 
rating decision.  He has also presented relevant testimonial 
evidence at a November 1997 RO hearing.  Additionally, 
appellant and his representative were provided actual notice, 
by the August 1999 and August 2002 Board decisions that were 
later vacated insofar as the kidney disorder is concerned, of 
the relevant evidentiary record and applicable legal 
principles pertaining to the appellate issue.  

A recent February 2004 RO letter specifically advised 
appellant and his representative as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); and the Court's order.  Significantly, 
appellant's representative in an April 2004 written response 
stated that there were no additional medical records for the 
VA to obtain.  In a recent case, Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jun. 24, 2004) (Pelegrini II), which 
replaced the opinion in Pelegrini v. Principi (Pelegrini I), 
17 Vet. App. 412 (2004), the Court held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  Since the claim in question was 
adjudicated prior to the enactment of the Veterans Claims 
Assistance Act of 2000, a VCAA notice simply could not have 
been provided the appellant prior to the initial unfavorable 
RO decision on the claim.  Thus, a pre-adjudication VCAA 
notice was not possible in the instant case as to said 
appellate issue.  Pelegrini II does not contain a remedy 
under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  

Again, it is concluded that the RO appropriately developed 
the appellate claim.  Furthermore, appellant was provided a 
VCAA notice in 2001 and 2004 after the enactment of the 
Veterans Claims Assistance Act of 2000, pursuant to the 
Court's orders.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of appellant's claim or his substantive rights, for 
the aforestated reasons and is therefore harmless.  See 38 
C.F.R. §  20.1102 (2003).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issue.  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and renal calculi become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Even assuming that appellant would be considered a radiation-
exposed veteran because he was present for nuclear weapons 
testing while serving aboard the USS SALT LAKE CITY (during 
Operation CROSSROADS), the presumptive service connection 
laws and regulations for diseases specific to radiation-
exposed veterans, such as various forms of cancers including 
urinary tract cancer, listed under 38 C.F.R. § 3.309(d) 
(2003), are not applicable in the instant case, because the 
clinical evidence of record does not show that appellant in 
fact has urinary tract cancer.  Rather, the evidentiary 
record merely establishes that a kidney stone condition was 
initially medically shown decades after service, and after 
surgical treatment for removal of a kidney stone from the 
ureter, no kidney disorder has subsequently been clinically 
shown.  Parenthetically, appellant has not cited or submitted 
any competent scientific or medical evidence indicating that 
a kidney stone condition is a radiogenic disease.  See 38 
C.F.R. § 3.311(b)(4) (2003).  Regardless, since no competent 
evidence has been submitted indicating that appellant has a 
current kidney disorder, 38 C.F.R. § 3.309(d) as it pertains 
to urinary tract cancer or 38 C.F.R. § 3.311(b)(4) would 
obviously not be applicable.

Appellant's service medical records, including a November 
1948 service separation examination, do not show any 
complaints, findings, or diagnoses pertaining to a kidney 
disorder, including renal calculi.  An April 1980 written 
statement from a private physician indicated that appellant 
had been treated for an unrelated condition, but made no 
mention of a kidney disorder.

A November 1980 private intravenous pyelogram report noted 
that although the right urinary tract was normal, there was a 
large left ureteral calculus.  A history of a left kidney 
stone in December 1974, more than two and a half decades 
after service, was noted in said intravenous pyelogram 
report.  In March 1981 private clinical records, it was noted 
that a kidney stone was initially diagnosed two years 
earlier; and that he had "passed" stones in the past on 
three occasions, probably from the left side.  A March 1981 
left ureteral lithotomy operative record noted pre-and 
postoperative diagnoses for left upper ureteral stone; and an 
abdominal x-ray reported a large left ureteral stone.  A 
March 1981 surgical pathology report described a specimen as 
a left ureter stone; and the pathologic diagnosis was urinary 
tract calculus.  It was noted that the specimen was sent for 
chemical analysis.  Additionally, an April 1981 private 
medical statement accompanying said private medical records 
listed a diagnosis for left upper ureteral calculus.

Although numerous private medical records dated in the 1990's 
and July 1997 and December 1999 written statements from a 
private physician were submitted, none of these indicate that 
appellant currently has a kidney disorder.  Rather, said 
private medical records merely relate a past medical history 
of status post left kidney surgery for stones, and there were 
no current clinical findings or diagnoses pertaining to a 
chronic kidney disability.  

The Board has considered appellant's numerous written 
statements and his testimony presented at a November 1997 RO 
hearing, as well as military records, a February 1997 service 
organization magazine article, and a recently received Navy 
Historical Center's "Fact Sheet", pertaining to appellant's 
in-service exposure to ionizing radiation during "Operation 
Crossroads."  However, none of this evidence is material to 
establish the predicate that appellant has a current kidney 
disorder.  Appellant testified at said hearing, at T.7-8, 
that in 1980, kidney problems were diagnosed; that in 
February or March 1981, a large mass was surgically removed 
from his kidney; that according to the urologist, the mass 
was walnut-sized and had to be excised because it was 
preventing proper kidney functioning and would ultimately 
lead to kidney failure; and that after the mass was sent for 
pathological study, he was advised that it had been lost in 
the mail.  Additionally, he testified, at T.1, that it was 
his belief that his health problems were caused by in-service 
ionizing radiation exposure.  However, lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer medical opinions as to cause or etiology 
of the claimed disability.  See Espirutu v. Derwinski, 2 Vet. 
App. 492, 494 (1991).  Additionally, any testimony by 
appellant as to what medical personnel stated concerning an 
alleged kidney mass excision would constitute hearsay 
evidence and does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Furthermore, his allegation concerning kidney mass excision 
does not appear credible, since contemporaneous clinical 
records did not describe any such excision and were limited 
to renal calculi treatment.  As the Court has stated in Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination 
of credibility is a function for the BVA."  

The Court, in Brammer at 3 Vet. App. 225, held that 
(referring to the veteran in that case):

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that appellant currently has a kidney disorder.  
As such, there is no entity to service connect.  Thus, given 
the lack of competent clinical evidence showing that 
appellant currently has a kidney disorder related to service, 
the claim for service connection for a kidney disorder is 
denied.  Since the preponderance of the evidence is against 
allowance of this appellate issue, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons.


ORDER

Service connection for a kidney disorder, claimed as due to 
exposure to ionizing radiation, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



